*424Order of commitment, Supreme Court, New York County (Robert M. Stolz, J.), entered on or about October 1, 2010, which, upon a fact-finding that respondent is a dangerous sex offender requiring confinement, committed him to a secure treatment facility, unanimously affirmed, without costs.
Clear and convincing evidence supports the finding that respondent is a dangerous sex offender requiring confinement (see Mental Hygiene Law § 10.03 [e]; § 10.07 [f]). He admitted to sexually abusing four girls between the ages of 8 and 11, he has failed to complete any sex offender programs, and both experts testified that he continues to suffer from a cognitive disorder that makes him believe that the victims were attracted to him.
Respondent argues that the State’s expert’s opinion should be given little weight because the expert departed from the results of the STATIC-99R actuarial assessment of the risk of recidivism. The expert’s testimony shows that he considered clinical findings as well as the statistical likelihood of recidivism in determining that respondent requires secure confinement. However, respondent offers no support for his contention that the consideration of clinical factors undermined, rather than enhanced, the expert’s opinion (see e.g. Matter of State of New York v Andrew O., 68 AD3d 1161, 1169 [2009], revd on other grounds 16 NY3d 841 [2011]; State of New York v Frank V., 32 MisC 3d 1217[A], 2011 NY Slip Op 51351[U], *3 [2011]). Concur — Tom, J.P., Friedman, Acosta, DeGrasse and Roman, JJ.